Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, (19 and 20), and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 respectively of U.S. Patent No. 11,068,738. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claims 1, 15, and 20 (See the table below corresponding to representative application claims 1 and 21 respectively. The same analysis is also applicable between representative patent claim 15 and representative application claim 15) require additional elements (See the highlighted elements in the table below), not required by representative application claims 1, 15, and 21. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application claims 1, 15, and 21, which recite the open ended
transitional phrase "comprising", do not preclude the additional elements recited by representative patent claims 1, 15, and 20 respectively, and
Whereby the elements of representative application claims 1, 15, and 21 are fully anticipated by representative Patent claims 1, 15, and 20, and anticipation is "the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).


Application Number 17/326,263
Patent No. 11,068,738
Representative claim 1. A non-transitory computer-readable medium storing a
computer program comprising pasted text detection logic, wherein when content has been added to a clipboard of an operating
system within a time window, the computer program configured to cause at least one processor to:
Representative claim 1. A computer program comprising pasted text detection logic embodied on a non-transitory computer-readable medium, the program configured to cause at least one processor to: monitor a clipboard to determine whether content has been added to a clipboard for an operating system within a time window; and when the content has been added to the clipboard within the time window: 
determine one or more regions where a first image differs from a second image,
determine one or more regions where a current screenshot frame differs from a previous screenshot frame, the current screenshot frame and the previous screenshot frame comprising an entire screen of a display or a portion thereof,
extract one or more connected members in the one or more determined regions and
perform optical character recognition (OCR) on the extracted one or more connected members, producing one or more recognized characters, one or more recognized character sequences, or both, and respective positions,
extract one or more connected members in the one or more determined regions and perform optical character recognition (OCR) on the extracted one or more connected members, producing one or more recognized characters, one or more recognized character sequences, or both, and respective positions, 
compare the one or more recognized characters, the one or more recognized character sequences, or both, to clipboard content, and
compare the one or more recognized characters, the one or more recognized character sequences, or both, to clipboard content, and
when a character or character sequence matches a character or character sequence of the clipboard content, obtain coordinates of the pasted text and set a graphical element including the coordinates of the pasted text as an active element.
when a character or character sequence matches a character or character sequence of the clipboard content, obtain coordinates of the pasted text and set a graphical element including the coordinates of the pasted text as an active element.


Claim 21. A computer-implemented method for pasted text detection for robotic
process automation (RPA) when clipboard content exists and was added during a time window, comprising:
Claim 20. A computer-implemented method for pasted text detection for robotic process automation (RPA) when clipboard content exists and was added during a time window, comprising: 
determining, by an RPA robot, one or more regions where a first image differs from a
second image;
determining, by an RPA robot, one or more regions where a current screenshot frame differs from a previous screenshot frame, the current screenshot frame and the previous screenshot frame comprising an entire screen of a display or a portion thereof;
extracting one or more connected members in the one or more determined regions and
performing optical character recognition (OCR) on the extracted one or more connected members, by the RPA robot, producing one or more recognized characters, one or more recognized character sequences, or both, and respective positions;
extracting one or more connected members in the one or more determined regions and performing optical character recognition (OCR) on the extracted one or more connected members, by the RPA robot, producing one or more recognized characters, one or more recognized character sequences, or both, and respective positions;
comparing the clipboard content to the one or more recognized characters, the one or
more recognized character sequences, or both, by the RPA robot; and
comparing the clipboard content to the one or more recognized characters, the one or more recognized character sequences, or both, by the RPA robot; and
when the clipboard content matches the one or more recognized characters, the one or
more recognized character sequences, or both, setting a graphical element in the first image with a position including the one or more recognized characters, the one or more recognized character sequences, or both, as an active element, by the RPA robot.
when the clipboard content matches the one or more recognized characters, the one or more recognized character sequences, or both, setting a graphical element in the current screenshot frame with a position including the one or more recognized characters, the one or more recognized character sequences, or both, as an active element, by the RPA robot.


Representative claims 1, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 respectively of U.S. Patent No. 11,068,738 in view of Ramirez Flores, et al. (US 10,339,342 B2).
5. 	Representative application claims 1, 15 and 21 distinguish from representative claims 1, 15, and 20 of the patent only in that they recite determining one or more regions where a first image differs from a second image. Determining one or more regions where a first image differs from a second image extremely well-known as evidenced by Ramirez Flores, et al. (See for example, col. 10, line 50 – col. 11, line 8; and Fig. 8). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the claims of the ‘738 patent such that it would include the determination of changes between two generic image regions, and to do so would at least allow the second image that is different from the first image to be pasted at least partially over the first image as per the teaching of Ramirez Flores, et al. 
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665